Mandamus will lie to compel the board of auditors to give parties a fair hearing, where they refuse to do so, and to allow claims which are for amounts that are not open to reduction, but there is no authority for revising any action of the board had without wrong in the .course of its official discretion. Kuhn vs. Co. Auditors, 10 M., 307 (1524); Mixer vs. Supervisors, 26 M., 422 (1379); Videto vs. Supervisors, 31 M., 116 (1515); Barry Co. vs. Manistee Co., 33 M., 497 (1562); Clark vs. Supervisors, 38 M., 658 (1554).